Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-26 in the reply filed on September 16, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 12, 13, 14, and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, 12, 13, and 26 all contain a limitation regarding a first or a second pair of posts. It is not clear if either of the first and second pairs of posts in these claims refers to the same pair of posts claimed in claim 1, line 6. For examination purposes, it is assumed the pair of posts of claim 1 and the first pair of posts refers to the same pair of posts disposed on either end of the longitudinal member, and the second pair of posts refers to a pair or posts disposed at the same end of two longitudinal members (i.e. located on the head end or foot end of the bed), and that the first pair of posts and the second pair of posts may overlap (i.e. a single post can belong to the first pair of posts and the second pair of posts simultaneously). Claim 26 is additionally rejected by virtue of its dependence on claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (Korean Patent Publication No. KR 101517425 B1).
Regarding claim 1, Hwang discloses a bed (Figure 1), comprising: at least four posts 1 and 2 (Figure 1); each post 1 comprising a plurality of key openings 11 arranged vertically along the post 1 (Figure 4); a plurality of longitudinal members 55 (see annotated Figure 2, below), each of the longitudinal members 55 comprising a plurality of keys 100 (Figure 2), each longitudinal member 55 releasably connected at opposite ends to a pair of the posts 2 wherein the plurality of keys 100 are removably engaged with the plurality of key openings 11 of the pair of posts 1 and 2 (Figure 1), and at least one support member 55, 5, and 6 extending between the plurality of longitudinal members 55 (see annotated Figure 2, below).

    PNG
    media_image1.png
    473
    915
    media_image1.png
    Greyscale

Regarding claim 2, Hwang discloses the subject matter as discussed above with regard to claim 1. Hwang further discloses comprising a first end plate 3 and a second end plate 3, each plate connected at opposite ends to a second pair of posts 1 of the at least four posts 1 and 2 (Figures 1 and 2).
Regarding claim 3, Hwang discloses the subject matter as discussed above with regard to claim 1. Hwang further discloses the plurality of longitudinal members 55 comprising a first longitudinal member 55 and a second longitudinal member 55 (see annotated Figure 2, above), the at least one support member 55, 5, and 6 is a mattress support member 55, 5, and 6 (see annotated Figure 2, above) extending from the first longitudinal member 55 to the second longitudinal member 55 (see annotated Figure 2, above, where mattress support members 55, 5, and 6 support mattress 62).
Regarding claim 4, Hwang discloses the subject matter as discussed above with regard to claim 1. Hwang further discloses wherein the at least one support member 55, 5, and 6 is a plurality of panels 5 and 6 (Figure 2).
Regarding claim 5, Hwang discloses the subject matter as discussed above with regard to claims 1 and 4. Hwang further discloses comprising a head plate 3 and a foot plate 3, each plate 3 connected at opposite ends to a second pair of posts 1 of the at least four posts 1 and 2, the plurality of panels 5 and 6 extends along a longitudinal length of the plurality of longitudinal members 55 from the head plate 3 to the foot plate 3 (Figures 1 and 2).
Regarding claim 6, Hwang discloses the subject matter as discussed above with regard to claims 1 and 4. Hwang further discloses wherein the plurality of panels 5 and 6 form a worksurface, a bedding surface, or a storage surface (Figures 2 and 3, where a mattress 62 is sits on top of the panels 5 and 6).
Regarding claim 10, Hwang discloses the subject matter as discussed above with regard to claim 1. Hwang further discloses wherein each key opening 11 of the plurality of key openings 11 comprises an entry aperture and an engaged aperture below the entry aperture (see annotated Figure 2, below), the entry aperture is larger than the engaged aperture, the entry aperture intersecting with the engaged aperture (see annotated Figure 2, below and additionally see Figure 4 and paragraphs 0009 and 0021).

    PNG
    media_image2.png
    171
    250
    media_image2.png
    Greyscale

Regarding claim 11, Hwang discloses the subject matter as discussed above with regard to claims 1 and 10. Hwang further discloses wherein each key 100 of the plurality of keys 100 comprises a shaft 102 and a head 100 connected to the shaft 102, the head 100 is sized to pass through the entry aperture (Figure 4), the head 100 is larger than the engaged aperture, the engaged aperture is sized to receive the shaft (see annotated Figure 2, above, additionally see Figures 1 and 4 and paragraph 0041).
Regarding claim 12, Hwang discloses the subject matter as discussed above with regard to claims 1 and 2. Hwang further discloses wherein the plurality of key openings 11 of each post comprise a first vertical series of key openings 11 and a second vertical series of key openings 11 (where each post has a series of vertical key openings extending the height of the posts 1 and 2, Figure 2), the first end plate 3 and the second end plate 3 join to the corresponding second pair of posts 1 between the first vertical series of key openings 11 and the second vertical series of key openings 11 (Figure 2, where the posts 1 and 2 are located between two posts 1 and 2, and therefore between the vertical series of key openings 11).
Regarding claim 14, Hwang discloses the subject matter as discussed above with regard to claims 1 and 2. Hwang further discloses a shelf 7 located above at least one of the first end plate 3 or the second end plate 3 and between two of the posts 1 (Figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Walker (U.S. Patent No. 5,144,706).
Regarding claim 7, Hwang discloses the subject matter as discussed above with regard to claim 1. Hwang does not disclose a longitudinal brace extending under the at least one support member and between the plurality of longitudinal members.
Walker teaches a longitudinal brace 32 extending under the at least one support member 11, 12, and 13 and between the plurality of longitudinal members 22 and 19 (Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hwang with a longitudinal brace extending under the at least one support member and between the plurality of longitudinal members, as taught by Walker, because the longitudinal brace of Walker provides additional structural reinforcement to the base of a bed frame, which may increase the safety and durability of the bed frame (Col. 6, lines 16-47).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Ruiter et al. (U.S. Patent No. 7,793,367), hereinafter referred to as Ruiter.
Regarding claim 8, Hwang discloses the subject matter as discussed above with regard to claim 1. Hwang does not disclose wherein the posts comprise an L-shaped cross-section.
Ruiter teaches wherein the posts B comprise an L-shaped cross-section (Figures 18-19 and Col. 4, lines 40-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hwang so the posts comprise an L-shaped cross-section, as taught by as taught by Ruiter because doing so would merely amount to a routine selection of a known post from which to construct a multi-stage bedstead which would involve only routine skill in the art, as a  post would act equivalently in a variety of post shapes including the claimed L-shape and not provide unexpected results, as Ruiter provides many different post shapes that may be utilized to form a multi-stage bed frame (Figures 3 and 7-23 which showcase a variety of post shapes, including a post with a square cross section, such as Hwang discloses). In this regard, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04 are relevant.
Regarding claim 9, Hwang discloses the subject matter as discussed above with regard to claim 1. Hwang does not disclose wherein the posts comprise a T-shaped cross-section.
Ruiter teaches wherein the posts comprise a T-shaped cross-section (Figures 12-13 and Col. 4 lines 10-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hwang so the posts comprise an T-shaped cross-section, as taught by Ruiter because doing so would merely amount to a routine selection of a known post from which to construct a multi-stage bedstead which would involve only routine skill in the art, as a  post would act equivalently in a variety of post shapes including the claimed T-shape and not provide unexpected results, as Ruiter provides many different post shapes that may be utilized to form a multi-stage bed frame (Figures 3 and 7-23 which showcase a variety of post shapes, including a post with a square cross section, such as Hwang discloses). In this regard, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04 are relevant.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Jannetides (U.S. Patent No. 6,983,494).
Regarding claim 13, Hwang discloses the subject matter as discussed above with regard to claim 1. Hwang further discloses wherein a first longitudinal member 55 of the plurality of longitudinal members 55 is connected to a first pair of posts 2 of the at least four posts 1 and 2 (Figure 1 and see annotated Figure 2 in the discussion of claim 1, above), the bed comprising a side rail 53 extending above the first longitudinal member 55 (see annotated Figure 2, above). Hwang does not disclose the side rail connected to each of the first pair of posts.
Jannetides teaches the side rail 20 connected to each of the first pair of posts 26 (Figures 1-2 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hwang so the side rail is connected to each of the first pair of posts as taught by Jannetides, because doing so would provide additional safety to a user lying on the top of the bunk bed by surrounding the bed across the entirety of the sides to prevent a user from falling out of bed from a great height (Col. 3, lines 39-44).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of McCarty et al. (U.S. Patent No. 6,139,567), hereinafter referred to as McCarty.
Regarding claim 15, Hwang discloses the subject matter as discussed above with regard to claim 1. Hwang does not disclose an inclinable member extending between the plurality of longitudinal members and moveable between at least one inclined position and a horizontal position.
McCarty teaches an inclinable member 20 extending between the longitudinal sides of a bed (Col. 1, lines 9-20, where the inclinable member 20 is intended to be used on a bed) and moveable between at least one inclined position (at a 90-degree incline) and a horizontal position (at a 20-degree incline, see Col. 1, line 66-Col. 2, line 12 and Col. 3, lines 11-24 and see Figures 1 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hwang with an inclinable member extending between the plurality of longitudinal members and moveable between at least one inclined position and a horizontal position, as taught by McCarty (where Hwang discloses longitudinal members 55 on each end of the bed, see annotated Figure 2, in the discussion of claim 1 above, such that an inclinable member placed on the bed of Hwang would inherently be placed between the longitudinal members), because the inclinable member of McCarty allows for a user to lie or sit on their bed with proper posture in a variety of different positions while their back is fully supported to alleviate pressure and stress on the spine (Col. 1, lines 34-51).
Regarding claim 16, Hwang, as modified, discloses the subject matter as discussed above with regard to claims 1 and 15. Hwang, as modified, further discloses comprising a brace 42 and 44 and an incline member support frame 12 supported on the plurality of longitudinal members (see McCarty, Figure 1 and see Hwang , where Hwang discloses longitudinal members 55 on each end of the bed, as in annotated Figure 2, in the discussion of claim 1 above, such that an inclinable member placed on the bed of Hwang would inherently be supported on the longitudinal members), the inclinable member 20 pivotally connected to the incline member support frame 12, the frame 12 comprising a stop aperture 58, the brace 42 and 44 is connected to the inclinable member 20 at a first end and engageable with the stop aperture 58 at a second end to support the inclinable member 20 in the at least one inclined position (see McCarty, Figures 1 and 9 and Col. 3, lines 24-39).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Yang (U.S. Publication No. 2004/0251226).
Regarding claim 17, Hwang discloses the subject matter as discussed above with regard to claim 1. Hwang further discloses the at least four posts 1 and 2 is at least six posts the at least one support member 55, 5, and 6 comprises at least two support members 55, 5, and 6 (Figures 1 and 2). Hwang does not disclose the bed comprises a first spanning unit and a second spanning unit; the plurality of longitudinal members comprise a first longitudinal member, second longitudinal member, third longitudinal member, and fourth longitudinal member; the first spanning unit comprises the first and second longitudinal members and at least one of the at least two support members extending between the first and second longitudinal members; the second spanning unit comprises the third and fourth longitudinal members and at least one of the at least two support members extending between the third and fourth longitudinal members; and the first spanning unit is adjacent to the second spanning unit and a middle two posts of the at least six posts are located between and support the first spanning unit and the second spanning unit.
Yang teaches the at least four posts 9 is at least six posts 9 the at least one support member 11 comprises at least two support members 11; the bed comprises a first spanning unit 12 and a second spanning unit 12 (Figures 15 and 17-18 and paragraphs 0042-0043); the plurality of longitudinal members 10 comprise a first longitudinal member 10, second longitudinal member 10, third longitudinal member 10, and fourth longitudinal member 10 (Figure 15 where each mattress 12 is supported by two longitudinal members, and see Figure 17 where four mattress are present); the first spanning unit 12 comprises the first and second longitudinal members 10 and at least one of the at least two support members 11 extending between the first and second longitudinal members (Figure 15); the second spanning unit 12 comprises the third and fourth longitudinal members 10 and at least one of the at least two support members 11 extending between the third and fourth longitudinal members 10 (Figures 15 and 17); and the first spanning unit 12 is adjacent to the second spanning unit 12 and a middle two posts 9 of the at least six posts 9 are located between and support the first spanning unit 12 and the second spanning unit 12 (Figures 17-18 and paragraphs 0044-0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hwang so the bed comprises a first spanning unit and a second spanning unit; the plurality of longitudinal members comprise a first longitudinal member, second longitudinal member, third longitudinal member, and fourth longitudinal member; the first spanning unit comprises the first and second longitudinal members and at least one of the at least two support members extending between the first and second longitudinal members; the second spanning unit comprises the third and fourth longitudinal members and at least one of the at least two support members extending between the third and fourth longitudinal members; and the first spanning unit is adjacent to the second spanning unit and a middle two posts of the at least six posts are located between and support the first spanning unit and the second spanning unit, as taught by Yang, because providing additional beds would increase the available sleeping surfaces for additional users, which may be useful in institutional settings such as college dormitories where multiple people may be housed in small space (Figures 17 and 18 and paragraphs 0044-0045).
Regarding claim 18, Hwang, as modified, discloses the subject matter as discussed above with regard to claims 1 and 17. Hwang, as modified, further discloses wherein the first spanning unit 12 joins to the middle two posts 9 at a first height and the second spanning unit joins 12 to the middle two posts at a second height 9 (see Yang, Figure 17), the first height is different from the second height (see Yang, paragraph 0045, where, when variation in the bed height is desired, each longitudinal member may be placed in different key holes 4 in the post 9, an example is shown in Figure 16 , where one spanning member 12 can be placed directly below the other spanning member 12).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Yang and further in view of Bianco (U.S. Patent No. 4,312,086).
Regarding claim 19, Hwang, as modified, discloses the subject matter as discussed above with regard to claims 1 and 17. Hwang, as modified, does not disclose one or more drawers under the first spanning unit or under the second spanning unit.
Bianco teaches one or more drawers 26 under the first spanning unit 20 or under the second spanning unit (Figure 1 and Col. 3, line 3-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Hwang, as modified, with one or more drawers under the first spanning unit or under the second spanning unit, as taught by Bianco, because the drawers and other various storage and living accessories of Bianco allow for a user to customize their living arrangement with useful furniture to, for example, store clothing or other belongings (Col. 3, lines 3-42).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Yang and further in view Sanders (U.S. Publication No. 2010/0269254).
Regarding claim 20, Hwang, as modified, discloses the subject matter as discussed above with regard to claims 1 and 17. Hwang, as modified, does not disclose a cabinet, wherein the cabinet comprises the second spanning unit.
Sanders teaches a cabinet 80, wherein the cabinet 80 comprises the second spanning unit (Figure 1a and paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Hwang, as modified, with a cabinet, wherein the cabinet comprises the second spanning unit, as taught by Sanders, because providing the cabinet of Sanders underneath one of the spanning units would allow for additional storage space and a work station for a user when one of the beds is not required  (e.g. not enough people who need a bed) while allowing for space in a room to be saved by placing the cabinets underneath one of the beds (Figure 1a and paragraph 0053).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Yang and Sanders and further in view of Levi (U.S. Publication No. 2019/0059575).
Regarding claim 21, Hwang, as modified, discloses the subject matter as discussed above with regard to claims 1, 17, and 20. Hwang, as modified, does not disclose wherein the cabinet comprises an electrical power outlet.
Levi teaches wherein the cabinet 310 comprises an electrical power outlet 1010 (Figure 10 and paragraphs 0041-0042, where power source 1010 may comprise three-prong receptacles or a USB connector).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Hwang, as modified, so the cabinet comprises an electrical power outlet, as taught by Levi, because the power outlet of Levi allows for a user to charge personal electronic devices such as a tablet or smartphone in proximity to a bed (Figure 10 and paragraphs 0036 and 0041-0042).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Yang and Sanders and further in view of Bianco.
Regarding claim 22, Hwang, as modified, discloses the subject matter as discussed above with regard to claims 1, 17, and 20. Hwang, as modified, does not disclose a clothes rod and a plurality of clothes rod supports, each of the clothes rod supports comprising a plurality of support keys, the clothes rod supports each supporting the clothes rod at opposite ends of the clothes rod, each clothes rod support connected with one or more of the support keys to two of the posts at one or more of the plurality of key openings of each post.
Bianco teaches a clothes rod 30 and a plurality of clothes rod supports 74, each of the clothes rod supports 74 comprising a plurality of support keys (keys being defined by the protrusions at the far right end of supports 74 in the view of Figure 5, which extend into recesses 36), the clothes rod supports 74 each supporting the clothes rod 30 at opposite ends of the clothes rod 30, each clothes rod support 74 connected with one or more of the support keys to two of the posts 12 at one or more of the plurality of key openings 36 of each post (Figures 1 and 5 and see Col. 3, line 3-42 and Col. 4, line 27-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Hwang, as modified, a clothes rod and a plurality of clothes rod supports, each of the clothes rod supports comprising a plurality of support keys, the clothes rod supports each supporting the clothes rod at opposite ends of the clothes rod, each clothes rod support connected with one or more of the support keys to two of the posts at one or more of the plurality of key openings of each post, as taught by Bianco, because the clothes rack and other various storage and living accessories of Bianco allow for a user to customize their living arrangement with useful furniture to, for example, store clothing or other belongings (Col. 3, lines 3-42).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Paul et al. (U.S. Publication No. 2021/0298971), hereinafter referred to as Paul.
Regarding claim 23, Hwang discloses the subject matter as discussed above with regard to claim 1. Hwang does not disclose comprising an IV stand, the IV stand comprising a plurality of support keys, the IV stand connectable to one of the posts with one or more of the support keys at one or more of the plurality of key openings.
Paul teaches an IV stand 150, the IV stand comprising a plurality of support keys 56 and 60, the IV stand 150 connectable to one of the posts 126 with one or more of the support keys 56 and 60 at one or more of the plurality of key openings (through which key 56 is inserted, see paragraph 0051 and Figures 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hwang with an IV stand, the IV stand comprising a plurality of support keys, the IV stand connectable to one of the posts with one or more of the support keys at one or more of the plurality of key openings, as taught by Paul, because doing so would allow an IV bag to hang in close proximity to a user who may require medication that is delivered intravenously while they are on bed rest or sleeping at home (paragraph 0051).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Oppenhuizen et al. (U.S. Patent No. 3,325,233), hereinafter referred to as Oppenhuizen.
Regarding claim 24, Hwang discloses the subject matter as discussed above with regard to claim 1. Hwang further discloses a shelf 8, the shelf 8 comprising a plurality of support keys 100 (Figure 2), the shelf 8 connectable to two of the posts 1 with one or more of the support keys 100 at one or more of the plurality of key openings 11 of each post of the two posts 1 (Figures 1 and 2). Hwang does not disclose a light fixture the light fixture comprising a plurality of support keys, the light fixture connectable to two of the posts with one or more of the support keys at one or more of the plurality of key openings of each post of the two posts.
Oppenhuizen teaches a light fixture 7 (where the shelf 7 may have a lamp mounted underneath it, see Col. 3, lines 6-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hwang with a light fixture, the light fixture comprising a plurality of support keys, the light fixture connectable to two of the posts with one or more of the support keys at one or more of the plurality of key openings of each post of the two post, as taught by Oppenhuizen, so the shelf of Hwang may be provided with a light fixture so the workspace may be lit up when a user is working at the workspace to ensure they can properly see their work (Col. 3, lines 6-30).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Connell (U.S. Publication No. 2002/0189012).
Regarding claim 25, Hwang discloses the subject matter as discussed above with regard to claim 1. Hwang does not disclose wherein a bottom of each of the posts comprises a caster.
Cornell teaches wherein a bottom of each of the posts comprises a caster 108 (Figure 1 and paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hwang so a bottom of each of the posts comprises a caster, as taught by Cornell, because the casters of Cornell allow for ease in the movement of the bed assembly to facilitate movement between different positions in the same room or movement between rooms (paragraph 0025).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Bartlett et al. (U.S. Patent No. 8,898,829), hereinafter referred to as Bartlett.
Regarding claim 26, Hwang discloses the subject matter as discussed above with regard to claims 1 and 2. Hwang does not disclose wherein the first end plate and the second end plate are removably connectable to the corresponding second pair of posts.
Bartlett teaches wherein the first end plate 16 and the second end plate 16 are removably connectable (via threaded fastener 38) to the corresponding second pair of posts 12 (Figure 4, Col. 3, lines 24-36, and see Col. 2, lines 39-38 where two end boards are provided to form a bed).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hwang so the first end plate and the second end plate are removably connectable to the corresponding second pair of posts, as taught by Bartlett, because the removable end plates of Bartlett allow for the individual end plates to merely be removed from the posts and replaced if they are damaged, rather than having to acquire a completely new end plate and posts, as would be required for an integral or otherwise non-removable end plate and post arrangement (Col. 1, lines 46-52 and Col. 3, lines 24-36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baden et al. (U.S. Publication No. 2019/0082854)
Kopish (U.S. Patent No. 6,167,579)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/4/2022